DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/157565 in view of Yoon et al. (US 2009/0256150).
As for claim 2, copending Application No. 15/157565 disclose in claim 7:
A semiconductor device comprising (see claim 2 line 1): 
a driver circuit comprising a second transistor (see claim 7 line 2); and 
a memory cell comprising a first transistor (see claim 2 line 2-3), 
wherein a channel formation region of the second transistor comprises a semiconductor material (see claim 7 lines 5-6) other than an oxide semiconductor, and 
wherein a channel formation region of the first transistor comprises an oxide semiconductor (see claim 2 lines 3-4).
Claim 7 of copending Application No. 15/157565 does not disclose the semiconductor material other than an oxide semiconductor. 

Yoon et al. and copending Application No. 15/157565 are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify copending Application No. 15/157565 because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify copending Application No. 15/157565 to use a semiconductor material other than an oxide semiconductor of channel formation region as taught by Yoon et al., in order to prevent crosstalk (Yoon et al.: ¶0093).

As for claim 5, copending Application No. 15/157565 disclose in claim 7:
The semiconductor device according to claim 2, 
wherein the memory cell further comprises a capacitor (see claim 2 line 5), 
wherein a gate of the first transistor is electrically connected to a word line (see claim 2 line 6), 
wherein one electrode of the capacitor electrically connected to one of a source and a drain of the first transistor (see claim 2 lines 9-10), 
wherein the other of the source and the drain of the first transistor is electrically connected to a bit line (see claim 2 lines 7-8), and 
wherein the other electrode of the capacitor is electrically connected to a capacitor line (see claim 2 line 11).


The semiconductor device according to claim 2, except an electronic device comprising the semiconductor device according to claim 2.
Yoon et al. disclose an electronic device comprising the semiconductor device (¶0005-0007).
Yoon et al. and copending Application No. 15/157565 are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify copending Application No. 15/157565 because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify copending Application No. 15/157565 to have an electronic device comprising the semiconductor device as taught by Yoon et al., in order to provide the device applications.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/157565 in view of Yoon et al. (US 2009/0256150) and Lee et al. (7,956,947).
As for claim 3, copending Application No. 15/157565 disclose in claim 7:
The semiconductor device according to claim 2, except the oxide semiconductor layer comprises indium, gallium, and zinc. 
Lee et al. disclose in Figs. 1a-1b and the related text an oxide semiconductor layer comprises indium, gallium, and zinc (col. 4 lines 25-52).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to have the oxide semiconductor layer comprises indium, gallium, and zinc as taught by Lee et al., in order to provide the effective mobility of charge (Lee et al.: col. 4 lines 25-52).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15/157565 in view of Yoon et al. (US 2009/0256150) and Takechi et al. (US 2008/00345920).
As for claim 4, copending Application No. 15/157565 disclose in claim 7:
The semiconductor device according to claim 2, except the oxide semiconductor layer comprises a crystal region.
Takechi et al. disclose an oxide semiconductor layer comprises crystal region (¶0147-0149).
Copending Application No. 15/157565, Yoon et al. and Takechi et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to have the oxide semiconductor layer .

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 2009/0256150) in view of Lee et al. (US 7,956,947).
As for claims 2-3, Yoon et al. disclose in Figs. 1-4 and the related text a semiconductor device comprising: 
a driver circuit comprising a second transistor (right transistor, fig. 4); and 

wherein a channel formation region 1154a of the second transistor comprises a semiconductor material other than an oxide semiconductor (¶0093), and 
wherein a channel formation region of the first transistor 154a/154b comprises an semiconductor (¶0093).
Yoon et al. do not disclose the channel formation region comprises an oxide semiconductor, wherein the oxide semiconductor layer comprises indium, gallium, and zinc. 
Lee et al. disclose in Figs. 1a-1b and the related text a channel formation region 40 of a transistor comprises an oxide semiconductor, wherein the oxide semiconductor layer comprises indium, gallium, and zinc (col. 4 lines 25-52).
Yoon et al. and Lee et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to use oxide semiconductor as material of channel formation region, wherein the oxide semiconductor layer comprises indium, gallium, and zinc as taught by Lee et al., in order to provide the effective mobility of charge (Lee et al.: col. 4 lines 25-52).

As for claim 5, Yoon et al. disclose the semiconductor device according to claim 2, wherein the memory cell further comprises a capacitor (capacitor Cst forms in IV’-IV’’ 

As for claim 6, Yoon et al. disclose an electronic device comprising the semiconductor device according to claim 2 (¶0005-0007).

Claims 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 2009/0256150) in view of Takechi et al. (US 2008/00345920).
As for claims 2 and 4, Yoon et al. disclose in Figs. 1-4 and the related text a semiconductor device comprising: 
a driver circuit comprising a second transistor (right transistor, fig. 4); and 
a memory cell comprising a first transistor (left/middle transistor, fig. 4), 
wherein a channel formation region 1154a of the second transistor comprises a semiconductor material other than an oxide semiconductor (¶0093), and 
wherein a channel formation region of the first transistor 154a/154b comprises an semiconductor (¶0093).
Yoon et al. do not disclose the channel formation region comprises an oxide semiconductor, wherein the oxide semiconductor layer comprises crystal region.

Yoon et al. and Takechi et al. are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yoon et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yoon et al. to use oxide semiconductor as material of channel formation region, wherein the oxide semiconductor layer comprises crystal region as taught by Takechi et al., in order to enhance electron mobility (Takechi et al.: ¶0148).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRANG Q TRAN/Primary Examiner, Art Unit 2811